— Determination of respondent Housing Authority terminating petitioner’s tenancy on the ground of nondesirability, of which review is sought by article 78 proceeding transferred to this court by order of Special Term, Supreme *888Court, New York County, entered April 28, 1978, unanimously modified, on the facts, in the exercise of discretion, to remand to respondent for reconsideration of the penalty imposed, and otherwise confirmed, without costs or disbursements. Respondent’s hearing officer granted credibility to a witness Mrs. Williams and not to petitioner. Whether or not the hearing officer could logically infer from Mrs. Williams’ testimony that petitioner had shot at her, her testimony does substantiate an assault by petitioner on Mrs. Williams, unprovoked by her, while she was a guest at the apartment of one Cooper. Petitioner had long complained to respondent of Cooper’s noise and activities and had requested that she be changed to another apartment. Because it now appears that Cooper, whose conduct may have provoked this incident, has since died of unrelated causes, respondent should review its determination in the light of this change of circumstances. Concur — Murphy, P. J., Markewich, Silverman, Lynch and Yesawich, JJ.